Title: From John Adams to Edward Newenham, 24 October 1785
From: Adams, John
To: Newenham, Edward


          
            Sir
            Grosvenor Square October 24 [1785]
          
          I have just received the Letter you did me the honour to write me, on the 16 of this Month.
          The Editors of News papers find that nothing contributes more to the Sale of their Merchandize than paragraphs respecting Dr Franklin. at one time they put him to death by sickness on his passage; at another they Send him captive to Algiers: & then they wreck him on the coast of Madeira: & any Such Anecdotes answer their purpose as well as if they were true.
          But I have the pleasure to inform You that the Dr is arrived in Philadelphia, has been received by his Fellow citizens with every possible demonstration of Respect: and his Health has been So much improved by his Voyage that he proposed a journey to New York to pay his respects to Congress. the News has arrived at L’orient by one vessel, and in London by an other, and is undoubtedly authentick
          I am much obliged to you Sir for giving me this opportunity of paying my respects, having been for Several years no stranger to the Name and character of Sir Edward Newenham. with great respect I have the Honour to be Sir your most obedient & Most Humble Servant J
          
            J A—
          
        